               Case 2:17-cv-00582-TSZ Document 136 Filed 07/31/20 Page 1 of 4



                                                           The Hon. Judge Thomas S. Zilly
 1
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9
                                           )
10   ESTATE OF VERL A. BRANTNER,           )     Case No. 2:17-cv-00582-TSZ
                                           )
11                       Plaintiff,        )     STIPULATED MOTION TO
                                           )     FURTHER CONTINUE DEADLINE
12           v.                            )     TO MEDIATE TO AUGUST 31, 2020
                                           )     AND MEDIATION JOINT STATUS
13   OCWEN LOAN SERVICING, LLC,            )     REPORT; ORDER
                                           )
14                       Defendant.        )
                                           )
15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER TO FURTHER
     CONTINUE MEDIATION DEADLINE; JOINT STATUS
     REPORT
     PAGE 1 OF 4 – CASE NO. 17-00582-TSZ
     148989910.1
                Case 2:17-cv-00582-TSZ Document 136 Filed 07/31/20 Page 2 of 4




 1          Plaintiff Estate of Verl A. Brantner (“Plaintiff”) and Defendant Ocwen Loan
 2   Servicing, LLC (“Ocwen” or “Defendant”) (Defendant and Plaintiff are hereinafter
 3   referred to as the “Parties”), by and through their counsel of record submit this joint
 4   status report and STIPULATE AND AGREE as follows:
 5                                           RECITALS
 6            1.    Whereas on May 19, 2020, this Court directed the Parties to engage in
 7   Local Civil Rule 39.1 mediation and to file a joint status report informing the Court of the
 8   result of the mediation within 60 days from the date of the order.
 9            2.    Whereas the Parties selected retired Judge Paris K. Kallas as their
10   mediator and due to the Judge Kallas’ limited availability, the Parties could not mediate
11   until July 23, 2020. As a result, the Parties stipulated to continue the mediation deadline
12   from July 20, 2020 to July 23, 2020 to accommodate the timing of the mediation.
13            3.    Whereas on July 23, 2020, the Parties participated in a mediation but were
14   unable to resolve their dispute. See Dkt. No. 134.
15            4.    Whereas the Parties are continuing settlement discussions with the
16   assistance of Judge Kallas, and as a result, desire to continue the mediation deadline for
17   thirty days to August 31, 2020 to enable them to explore all settlement options.
18

19            NOW, THEREFORE, IT IS HEREBY STIPULATED and agreed by and
20   between the Parties that this Court continue the Parties’ deadline to mediate and to file a
21   joint status report informing the Court of the result of the Parties’ continued efforts to
22   settle to August 31, 2020.
23

24

25

26

      STIPULATED MOTION AND ORDER TO FURTHER
      CONTINUE MEDIATION DEADLINE; JOINT STATUS
      REPORT
      PAGE 2 OF 4 – CASE NO. 17-00582-TSZ
      148989910.1
               Case 2:17-cv-00582-TSZ Document 136 Filed 07/31/20 Page 3 of 4




 1   IT IS SO STIPULATED.
 2

 3   DATED July 29, 2020
                                           By: s/ Ofunne N. Edoziem
 4                                         Ofunne N. Edoziem, WSBA No. 54248
                                           Perkins Coie LLP
 5
                                           1888 Century Park E., Suite 1700
 6                                         Los Angeles, CA 90067-1721
                                           Telephone: 310.788.9900
 7                                         Facsimile: 310.788.3399
                                           Email: OEdoziem@perkinscoie.com
 8
                                           Attorneys for Defendant
 9
                                           Ocwen Loan Servicing, LLC
10

11
     DATED: July 29, 2020                  By: s/ William E. Pierson, Jr.
12                                         William E. Pierson, Jr., WSBA No. 13619
                                           Law Office of William E. Pierson, Jr. PC
13                                         108 S. Washington Street., Suite 202
                                           Seattle, WA 98104
14                                         Telephone: 206.254.0915
                                           bill.pierson@weplaw.com
15
                                           Attorneys for Plaintiff
16                                         Estate of Verl A. Brantner
17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER TO FURTHER
     CONTINUE MEDIATION DEADLINE; JOINT STATUS
     REPORT
     PAGE 3 OF 4 – CASE NO. 17-00582-TSZ
     148989910.1
                Case 2:17-cv-00582-TSZ Document 136 Filed 07/31/20 Page 4 of 4




 1                                                  ORDER
 2            Based on the joint stipulation of the parties, the stipulation is hereby entered as an order
 3   of this Court. On or before August 31, 2020, the parties shall inform the Court of the outcome of
 4   the settlement discussions and, if the case is not resolved, shall submit a joint status report
 5   including a proposed trial date and pretrial schedule for the timely completion of this action.
 6

 7   IT SO ORDERED.
 8

 9   Dated this 31st day of July, 2020.
10

11
                                                             A
                                                             Thomas S. Zilly
12                                                           United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER TO FURTHER
      CONTINUE MEDIATION DEADLINE; JOINT STATUS
      REPORT
      PAGE 4 OF 4 – CASE NO. 17-00582-TSZ
      148989910.1
